531 So. 2d 323 (1988)
Ex parte Joseph VEASEY.
(In re Joseph Veasey v. State of Alabama).
87-1213.
Supreme Court of Alabama.
August 26, 1988.
Neil L. Hanley and John Bertolotti, Jr., Mobile, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 531 So. 2d 320.
PER CURIAM.
In denying the writ of certiorari, this Court does not wish to be understood as agreeing with that portion of the opinion of the Court of Criminal Appeals stating that a "court takes judicial notice of simple mathematical calculations." The issue here is not what the court takes judicial notice of, but whether the jury was left in a state of confusion by the witness's failure to specifically translate the deciliter calculation into a centimeter calculation. We concur in the result that the evidence was sufficiently clear not to confuse the jury.
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.